

	

		II

		109th CONGRESS

		1st Session

		S. 1994

		IN THE SENATE OF THE UNITED STATES

		

			November 10, 2005

			Mr. Harkin (for himself,

			 Mr. Lugar, and Mr. Obama) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Commerce, Science, and Transportation

		

		A BILL

		To require that an increasing percentage of new

		  automobiles be dual fueled automobiles, to revise the method for calculating

		  corporate average fuel economy for such vehicles, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Fuel Security and Consumer Choice

			 Act.

		2.Requirement to

			 manufacturer dual fueled automobiles

			(a)Requirement

				(1)In

			 generalChapter 329 of title 49, United States Code, is amended

			 by inserting after section 32902 the following:

					

						32902A.Requirement

				to manufacture dual fueled automobiles

							(a)Requirement

								(1)In

				generalEach manufacturer of new automobiles that are capable of

				operating on gasoline or diesel fuel shall ensure that the percentage of such

				automobiles, manufactured in any model year beginning not less than 18 months

				after the date of enactment of this section and distributed in commerce for

				sale in the United States, which are dual fueled automobiles is equal to not

				less than the applicable percentage set forth in the following table:

									

										

											

												For each of the following model

						years:The percentage of dual fueled

						automobiles manufactured shall be not less than: 

												

												year 110 

												

												year 220 

												

												year 330 

												

												year 440 

												

												year 550 

												

												year 660 

												

												year 770 

												

												year 880 

												

												year 990 

												

												year 10 and

						beyond100.

												

											

										

									

								(2)Model

				yearsFor purposes of the table under paragraph (1)—

									(A)the term

				year 1 means the first model year beginning not less than 18

				months after the date of enactment of this section;

									(B)the term

				year 2 means the model year immediately following the model year

				described in subparagraph (A);

									(C)the term

				year 3 means the model year immediately following the model year

				described in subparagraph (B);

									(D)the term

				year 4 means the model year immediately following the model year

				described in subparagraph (C);

									(E)the term

				year 5 means the model year immediately following the model year

				described in subparagraph (D);

									(F)the term

				year 6 means the model year immediately following the model year

				described in subparagraph (E);

									(G)the term

				year 7 means the model year immediately following the model year

				described in subparagraph (F);

									(H)the term

				year 8 means the model year immediately following the model year

				described in subparagraph (G);

									(I)the term

				year 9 means the model year immediately following the model year

				described in subparagraph (H); and

									(J)the term

				year 10 means the model year immediately following the model

				year described in subparagraph (I).

									(b)Production

				credits for exceeding flexible fuel automobile production requirement

								(1)Earning and

				period for applying creditsIf the number of dual fueled

				automobiles manufactured by a manufacturer in a particular model year exceeds

				the number required under subsection (a), the manufacturer earns credits under

				this section, which may be applied to any of the 3 consecutive model years

				immediately after the model year for which the credits are earned.

								(2)Trading

				creditsA manufacturer that has earned credits under paragraph

				(1) may sell credits to another manufacturer to enable the purchaser to meet

				the requirement under subsection

				(a).

								.

				(2)Technical

			 amendmentThe table of sections for chapter 329 of title 49,

			 United States Code, is amended by inserting after the item relating to section

			 32902 the following:

					

						

							32902A. Requirement to manufacture dual fueled

				automobiles.

						

						.

				(b)Activities to

			 promote the use of certain alternative fuelsThe Secretary of

			 Transportation shall carry out activities to promote the use of fuel mixtures

			 containing gasoline or diesel fuel and 1 or more alternative fuels, including a

			 mixture containing at least 85 percent of methanol, denatured ethanol, and

			 other alcohols by volume with gasoline or other fuels, to power automobiles in

			 the United States.

			3.Manufacturing

			 incentives for dual fueled automobilesSection 32905(b) of title 49, United States

			 Code, is amended—

			(1)by redesignating paragraphs (1) and (2) as

			 subparagraphs (A) and (B), respectively;

			(2)by inserting (1) before

			 Except;

			(3)by striking model years

			 1993–2010 and inserting model year 1993 through the first model

			 year beginning not less than 18 months after the date of enactment of the

			 Fuel Security and Consumer Choice

			 Act; and

			(4)by adding at the end the following:

				

					(2)Except as

				provided in paragraph (5) of this subsection, subsection (d) of this section,

				or section 32904(a)(2) of this title, the Administrator shall measure the fuel

				economy for each model of dual fueled automobiles manufactured by a

				manufacturer in the first model year beginning not less than 30 months after

				the date of enactment of the Fuel Security

				and Consumer Choice Act by dividing 1.0 by the sum of—

						(A)0.7 divided by

				the fuel economy measured under section 32904(c) of this title when operating

				the model on gasoline or diesel fuel; and

						(B)0.3 divided by

				the fuel economy measured under subsection (a) when operating the model on

				alternative fuel.

						(3)Except as

				provided in paragraph (5) of this subsection, subsection (d) of this section,

				or section 32904(a)(2) of this title, the Administrator shall measure the fuel

				economy for each model of dual fueled automobiles manufactured by a

				manufacturer in the first model year beginning not less than 42 months after

				the date of enactment of the Fuel Security

				and Consumer Choice Act by dividing 1.0 by the sum of—

						(A)0.9 divided by

				the fuel economy measured under section 32904(c) of this title when operating

				the model on gasoline or diesel fuel; and

						(B)0.1 divided by

				the fuel economy measured under subsection (a) when operating the model on

				alternative fuel.

						(4)Except as

				provided in subsection (d) of this section, or section 32904(a)(2) of this

				title, the Administrator shall measure the fuel economy for each model of dual

				fueled automobiles manufactured by a manufacturer in each model year beginning

				not less than 54 months after the date of enactment of the

				Fuel Security and Consumer Choice

				Act in accordance with section 32904(c) of this title.

					(5)Notwithstanding

				paragraphs (2) through (4) of this subsection, the fuel economy for all dual

				fueled automobiles manufactured to comply with the requirements under section

				32902A(a) of this title, including automobiles for which dual fueled automobile

				credits have been used or traded under section 32902A(b) of this title, shall

				be measured in accordance with section 32904(c) of this

				title.

					.

			

